EXHIBIT 10.1
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), made this
22nd day of October, 2008 to that certain Employment Agreement (the “Agreement”)
dated as of October 5, 2004, by and between Covanta Projects, Inc., a Delaware
corporation (the “Employer”), Covanta Energy Corporation, a Delaware corporation
(the “Company”), Covanta Holding Corporation, a Delaware corporation (the
“Parent Company”) and                                         , an individual
(“Executive”) is effective as of January 1, 2009.
Background
     The Company is a Delaware corporation engaged in the business of owning and
operating energy-from-waste facilities and independent power generation
facilities. Executive serves as the                      Officer of the Company
and as the                      Officer of the Parent Company pursuant to the
terms of the Agreement.
     The American Jobs Creation Act of 2004 added Section 409A to the Internal
Revenue Code of 1986, as amended. Section 409A adds certain restrictions on
nonqualified deferred compensation arrangements and imposes significant adverse
tax consequences on service providers for failures to comply with its
requirements. The Internal Revenue Service has allowed service providers and
service recipients to amend the terms of their nonqualified deferred
compensation arrangements so that they comply with the requirements of
Section 409A, provided that such amendments are adopted before January 1, 2009.
     Certain payments contemplated under the terms of the Agreement may be
considered to be nonqualified deferred compensation for purposes of
Section 409A. The parties wish to amend the Agreement with the intention of
ensuring that Executive does not incur any adverse tax consequences associated
with Section 409A.
Agreement
     NOW, THEREFORE, in consideration of the facts, mutual promises and
covenants contained herein and intending to be legally bound hereby, the parties
agree to amend the Agreement effective January 1, 2009 in the following
particulars:
1. The definition of “Good Reason” set forth in Section 1 is hereby deleted in
its entirety and replaced with the following:
     “Good Reason” shall mean the resignation of Executive from employment with
the Company following the occurrence of one or more of the events set forth in
clauses (a) through (f) below without the prior written consent of Executive,
provided that, in connection with any event or events specified in clauses
(a) through (e) below, (i) Executive delivers written notice to the Company of
his intention to resign from employment due to one or more of such events, which
notice specifies in reasonable

 



--------------------------------------------------------------------------------



 



detail the circumstances claimed to provide the basis for such resignation, and
(ii) such event or events are not cured by the Company within fifteen (15) days
(or such longer reasonable period of time as is necessary to cure such event so
long as the Company is diligently pursuing such cure (but in no event in excess
of forty (40) days) following delivery of such written notice:
          (a) any reduction in Executive’s annual rate of Base Compensation
other than a reduction in connection with a Board-approved redesign of the then
current salary or bonus structure that affects all senior-level executives of
the Company similarly;
          (b) any reduction in Executive’s annual rate of Base Compensation that
exceeds ten percent (10%) of Executive’s highest annual Base Compensation for
any Employment Year (measuring a change in the Target Bonus by the change in the
dollar amount equivalent represented by the Target Bonus and not by amounts
actually paid);
          (c) any removal by the Company of Executive from his position
indicated in Section 2.1 or the assignment to Executive of duties and
responsibilities materially inconsistent and adverse with the duties indicated
in Section 2.1, except in connection with termination of Executive’s employment
for Cause or Disability;
          (d) a relocation of Executive’s principal business location to a
location that is fifty (50) miles or more from the Company’s current principal
business office located at 40 Lane Road, Fairfield, New Jersey;
          (e) the Employer’s, the Company’s or the Parent Company’s failure to
comply with any of the material terms of this Agreement; or
          (f) the occurrence of a Change of Control pursuant to which the
Company, the Parent Company or a successor company, as the case may be, does not
agree, as of the date of such Change of Control, to assume this Agreement if the
remainder of the Term of Employment is at least three (3) years or to renew this
Agreement with Executive for at least three (3) years.
Notwithstanding the foregoing, to be effective, Executive’s resignation for Good
Reason must be submitted by the earlier of (A) thirty (30) days following the
occurrence of one or more of the events set forth in clauses (a) through
(f) above, and (B) October 5, 2009.
2. Section 6.2 — Termination Without Cause, For Good Reason, Death or Disability
is hereby deleted in its entirety and replaced with the following paragraph:
     6.2 Termination Without Cause, For Good Reason, Death or Disability. In
addition to the provisions of Section 6.1, above, if during the Term of
Employment, Executive’s employment is terminated by the Company Without Cause,
by Executive for Good Reason or as a result of Executive’s death or Disability
and such termination of employment constitutes a “separation from service” (as
described in Treas. Reg. § 1.409A-1(h)), Executive (or his estate in the event
of Executive’s death) shall be entitled to the following: (i) an amount equal to
the product of (x) Executive’s then current annual Base Salary plus Executive’s
Average Bonus and (y) the number of years in the

2



--------------------------------------------------------------------------------



 



Post-Employment Period, to be paid to Executive as provided in Section 6.3
hereof; (ii) an amount equal to the Pro Rata Bonus, to be paid to Executive at
the time that cash bonuses are paid to other senior-level executives of the
Company for such Employment Year; and (iii) the continuation of medical, dental
and life insurance coverage (at the rates and on the coverage terms available to
other senior-level executives) for the duration of the Post-Employment Period.
3. Section 6.3 — Terms of Payments is hereby deleted in its entirety and
replaced by the following:
     6.3 Terms of Payments. The amounts due to Executive pursuant to
Section 6.2(i) hereof shall be paid by the Company as follows:
          (a) fifty percent (50%) of the aggregate amount due to Executive shall
be paid to Executive on the effective date of Executive’s separation from
service from the Company;
          (b) fifty percent (50%) of the aggregate amount due to Executive shall
be paid on a monthly basis to Executive over the duration of the Post-Employment
Period; and
          (c) each payment under Section 6.3(a) hereof and each monthly
installment under Section 6.3(b) hereof is designated as a “separate payment”
for purposes of Treas. Reg. § 1.409A-2(b)(iii);
provided, however, that all payments provided to Executive pursuant to this
Section 6 shall be contingent upon, and shall not commence prior to, Executive’s
execution and delivery of a general release and waiver, substantially in the
form provided on Exhibit C attached hereto, within sixty (60) days of
Executive’s separation from service. The continuation of benefits provided to
Executive pursuant to Section 6.2(iii) shall commence immediately upon
Executive’s separation from service and all such payments that would otherwise
have been made during such 60-day period shall be made on the date that such
release is executed and delivered and all required waiting periods have been
satisfied. If Executive fails to execute and deliver such general release and
waiver within sixty (60) days of Executive’s separation from service, the
payments shall be forfeited and the continuation of benefits provided to
Executive pursuant to this Section 6 shall cease and future benefits shall be
forfeited. Notwithstanding any of the foregoing terms, in the event, and at the
moment, that Executive violates any of his duties or obligations set forth in
Sections 8.1, 8.2, 8.3 or 8.4 of this Agreement that continue after the
termination of his employment, the terms of Sections 6.2(ii), 6.2(iii) and
6.3(b) will be of no force or effect and the Company’s obligations under those
subsections to make severance payments or provide continued employee benefits
will immediately cease.
Notwithstanding the foregoing, if Executive is a “specified employee” of a
public corporation (as described in Treas. Reg. § 1.409A-1(i)), then to the
extent a separate payment described in this Section 6.3 does not fall within the
“short-term deferral” exclusion (as described in Treas. Reg. § 1.409A-1(b)(4))
or the exclusion for separation

3



--------------------------------------------------------------------------------



 



pay due to involuntary separation from service (as described in Treas. Reg. §
1.409A-1(b)(9)(iii)), and such separate payment would be paid during the first
six months following Executive’s separation from service, such payment shall
instead be paid on the first business day following the end of the six-month
period following Executive’s separation from service.
4. New Section 11.12 is hereby inserted:
     11.12 Section 409A Compliance. The Agreement (as amended) is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations thereunder to the extent such section is applicable.
If any ambiguity exists in the Agreement (as amended), the Agreement shall be
interpreted to be consistent with this purpose. Notwithstanding anything to the
contrary in this Agreement and consistent with the intention to comply with
Section 409A of the Code: (a) (i) the amount of Executive’s expenses eligible
for reimbursement during a taxable year pursuant to Section 5.1 and the
continuation of medical, dental and life insurance coverages under Section
6.2(iii) (collectively, “Reimbursable Expenses”) may not affect Executive’s
expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible Reimbursable Expenses must be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense was incurred; and (iii) Executive’s right to reimbursement or
continuation of benefits for Reimbursable Expenses shall not be subject to
liquidation or exchange for another benefit; and (b) Executive shall not be
entitled to reimbursement of outplacement services pursuant to Section 6.5
commencing on the date that is two years after the effective date of Executive’s
separation from service. Neither Executive nor any creditor or beneficiary of
Executive shall have the right to subject any deferred compensation (within the
meaning of Section 409A) payable under this Agreement or under any other plan,
policy, arrangement or agreement of or with the Company or any affiliate to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment.
5. This Amendment, together with the Agreement, contains the entire
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements and understandings, inducements or
conditions, express or implied, oral or written, except as expressly herein
contained. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof. The
Agreement, as amended by this Amendment, may not be modified or amended other
than by an agreement in writing. Notwithstanding the foregoing, nothing herein
shall limit the application of any generally applicable Company policy,
practice, plan or the terms of any manual or handbook applicable to the
Company’s employees generally.
6. This Amendment and the Agreement shall be governed by and construed and in
accordance with the internal laws of the State of Delaware without regard to
conflicts of laws provisions thereof.
7. This Agreement, as amended by this Amendment, may be amended, modified,
superseded, canceled, renewed, or extended and the terms or covenants of this
Agreement may

4



--------------------------------------------------------------------------------



 



be waived, only by a written instrument executed by all of the parties hereto,
or in the case of a waiver, by the party waiving compliance.
8. This Amendment may be executed in any number of counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one and the same instrument.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

                  EMPLOYER:    
 
                Covanta Projects, Inc.    
 
           
 
  By:        
 
           
 
                COMPANY:    
 
                Covanta Energy Corporation    
 
           
 
  By:        
 
           
 
                PARENT COMPANY:    
 
                Covanta Holding Corporation    
 
           
 
  By:        
 
           
 
                       
 
      , Individually    

5